UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4028


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

TONY ANDWOANE GRIER,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:06-cr-00387-RJC-1)


Submitted:    December 11, 2008            Decided:   December 15, 2008


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janna D. Allison, JANNA D. ALLISON, P.C., Waynesville, North
Carolina, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Tony Andwoane Grier pled guilty pursuant to a plea

agreement to conspiracy to possess with intent to distribute

cocaine,         in    violation    of    21     U.S.C.       §     841    (2006),     and    was

sentenced to 188 months in prison.                       Counsel for Grier has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

alleging that she has found no meritorious issues for appeal but

asserting that trial counsel may have been ineffective.                                    Grier

was notified of his right to file a pro se supplemental brief

but has not done so.                 The Government has declined to file a

responding        brief.       Finding     no        error,    we    affirm    the     district

court’s judgment.

                 The    magistrate       judge       conducted       a    thorough     Fed.    R.

Crim.       P.   11    hearing, *    ensuring         that    Grier       entered    his     plea

agreement knowingly and voluntarily, and that he committed the

crime to which he pled guilty.                          At sentencing, the district

court       calculated       the    appropriate         advisory          Guidelines    range,

considered        it    in   conjunction         with    the      factors     set    forth     in

18 U.S.C. § 3553(a) (2006), and sentenced Grier to the bottom of

his Guidelines range.               Because sentences within the applicable


        *
       In accordance with 28 U.S.C. § 636(b)(3) (2000) and United
States v. Osborne, 345 F.3d 281, 288 (4th Cir. 2003), the record
establishes that the magistrate judge was properly authorized to
conduct the Rule 11 hearing.



                                                 2
Guidelines range may be presumed reasonable by the appellate

court, we find that the district court did not err in sentencing

Grier to 188 months in prison.                 See Gall v. United States, 128

S. Ct. 586, 596 (2007); United States v. Pauley, 511 F.3d 468,

473   (4th     Cir.     2007).      Moreover,      we   find   that    ineffective

assistance of counsel does not “conclusively appear[]” on the

record.      See United States v. James, 337 F.3d 387, 391 (4th Cir.

2003).

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

review.        Accordingly, we affirm the judgment of the district

court.    This court requires that counsel inform Grier in writing

of his right to petition the Supreme Court of the United States

for further review.         If Grier requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may motion this court for leave to withdraw from

representation.         Counsel's motion must state that a copy thereof

was served on Grier.           We dispense with oral argument because the

facts    and    legal    contentions     are    adequately     presented     in   the

materials      before    the     court   and    argument   would      not   aid   the

decisional process.

                                                                            AFFIRMED




                                          3